Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 3, 5, 6, 9, 10, 14, 19 are objected to because of the following informalities: 
	Claim 3, line 5, “the change in the target load power” should be – a change in a target load power—
	Claim 5, line 5-6, “the change in the target load power” should be – a change in a target load power—
Claim 6, line 5-6, “the change in the target load power” should be – a change in a target load power—
Claim 9, line 3, “the target load power” should be – a target load power—
Claim 10, line 9, “arrange to provide power” should be – arrange to provide the power—
Claim 14, line 9, “a the” should be – a—
Claim 19, line 3, “the target load power” should be – a target load power—
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10-12, 15, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Wageningen1 (WO 2017/121672 A1)
With regard to claim 10, Van Wageningen1 teaches power receiver comprising:
a receiver coil (107, Fig. 20), wherein the receiver coil is arranged to extract power from a power transfer signal (see Fig. 1 power transfer from transmitter and receiver);
a power circuit (e.g., 2003, Fig. 20), wherein the power circuit is arranged to provide power to a load (e.g., 2005, Fig. 20) from the power extracted from the power transfer signal (see Fig. 1 power transfer from transmitter and receiver)
a processor circuit (2007, Fig. 20),
wherein the processor circuit (e.g., 2007, Fig. 20, also see page 38, line 25-30, function can be implemented by processor) is arranged to determine a power operating point (page 32, line 25-30 ; the data generator 2007 may be arranged to determine the loading of the power receiver), wherein the power operating point reflects a load power for the load during a power transfer phase( page 32, line 25-30 ; the data generator 2007 may be arranged to determine the loading of the power receiver in response to a measurement of the load current, the load voltage, or indeed both the load current and load voltage for the load of the power receiver, also see page 31, line 30-34 the load indication may be determined based on load data that is received
from the power receiver with the load data being indicative of a loading of the power transfer
signal by the power receiver);
an indication processor circuit (e.g., part of 2007, Fig. 20),
wherein the indication processor circuit (e.g., part of 2007, Fig. 20) is arranged to generate a power operating point indication (calculate load indication in the power receiver, page 33, line 1-10);
wherein the power operating point indication is indicative of the power operating point (load indication is based on the load current voltage, page 33, line 1-10);
during the power transfer phase, the system operates based on the power control message)
With regard to claim 11, Van Wageningen1  teaches all  the limitations of claim 10, and further teaches wherein the indication processor circuit is arranged to generate the power operating point indication to be indicative of a change in the load power exceeding a threshold ( the transmitter 2009 may be arranged to transmit a load message to the power transmitter in response to a detection that a change in the load of the power receiver meets a power change load criterion .The power change load criterion may for example be that the load has changed by more than a given amount from the last load that was reported or may e.g. indicate that the load crosses a threshold ( page 33, line 23-30).
With regard to claim 12, Van Wageningen1 teaches all the limitations of claim 11, and further teaches a load determiner circuit (data generator, page 9. Line 20-25),
wherein the power circuit is arranged to measure a level of power provided to the load ( determine the load of power receiver, page 9, line 20-25)  wherein and the indication processor circuit is arranged to determine the power operating point in response to the level of power( the load data being indicative of a loading of the power transfer signal by the power receiver; the data generator is arranged to determine the loading of the power receiver in response to at least one of a measurement of a load current and a measurement of a load voltage for a load of the power receiver, page 9, line 10-25).
With regard to claim 15, Van Wageningen1 teaches a method (see Fig. 1 and Fig. 20, Fig. 1 is a system diagram including the power transmitter and power receiver, Fig. 20 is the detail structure of the power receiver, and they are one embodiment) of operation for a power receiver (105, Fig. 1) wirelessly receiving power from a power transmitter (e.g., 101, Fig. 1), the method comprising:
extracting power from a power transfer signal (e.g., signal from 101, Fig. 1);
providing power to a load (e.g. 2005, Fig. 20) from the power extracted from the power transfer signal (signal from transmitter, Fig. 20, Fig. 1);
determining a power operating point, wherein the power operating point reflects a load power for the load during a power transfer phase ( page 32, line 25-30 ; the data generator 2007 may be arranged to determine the loading of the power receiver in response to a measurement of the load current, the load voltage, or indeed both the load current and load voltage for the load of the power receiver, also see page 31, line 30-34 the load indication may be determined based on load data that is received from the power receiver with the load data being indicative of a loading of the power transfer signal by the power receiver)
generating a power operating point indication ( load indication page 33, line 1-10), wherein the power operating point indication is indicative of the power operating point ( calculate load indication in the power receiver, page 33, line 1-10); and transmitting the power operating point indication to the power transmitter during the power transfer phase( load indication calculated in receiver and send to transmitter, page  33 line 1-10,see  page 32, line 1-5, the power receivers regularly transmit load indication to the power transmitter, and the power transmitter adapts its power operation based on load indication, page 31, line 20-30, the power transmitter adapt the power of the drive signal according to load indication/power control message, col 18, line 25-31, during the power transfer phase, the system operates based on the power control message)
	
With regard to claim 20, Van Wageningen1 teaches all the limitations of claim 15 and further teaches generating the power operating point indication to be indicative of a change in the load power exceeding a threshold (page 33, line 20-30. the transmitter 2009 may be arranged to transmit a load message to the power transmitter in response to a detection that a change in the load of the power receiver meets a power change load criterion. The power change load criterion may for example be that the load has changed by more than a given amount from the last load that was reported or may e.g. indicate that the load crosses a threshold.)
With regard to claim 21, Van Wageningen1 teaches all the limitations of claim 15 and further teaches measuring a level of power provided to the load; and determining the power operating point in response to the level of power (  the data generator is arranged to determine the loading of the power receiver in response to at least one of a measurement of a load current and a measurement of a load voltage for a load of the power receiver, page 9, line 20-25).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claims 1, 3-5, 7-9, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo (US 20090127936) in view of Van Wageningen (US 20170018977)
With regard to claim 1, Kamijo teaches a power transmitter comprising:

a driver circuit (e.g., 26, Fig. 2), wherein the driver circuit is arranged to generate a drive signal for the transmitter coil (L1, Fig. 2) so as to generate the power transfer signal (see [0007]);
a foreign object detector (part of control circuit that perform foreign object detection, see [0010] the control circuit performing a foreign object detection process based on load state detection information from the load state detection circuit),
wherein the foreign object detector is arranged to perform a foreign object detection operation (see [0010] the control circuit performing a foreign object detection process based on load state detection information from the load state detection circuit),
wherein the foreign object detection operation is arranged to detect a presence of a foreign object in response to a property of the drive signal ( wave form of the driving signal, Fig. 6,  Fig. 7A-C[0183] a change in load due to insertion of a foreign object is detected by detecting that the coil end signal CSG  has changed from a signal waveform in which a square wave is predominant to a signal waveform in which a sine wave is predominant, as seen from Fig. 6, see applicant’s specification page 13, 15-25 describes an example the presence of a load may affect the waveform and result in e.g. this changing from approximating a square wave to approximating a sine wave. The foreign object detection may e.g. determine how closely the current or voltage of the drive signal correlates to a square wave or sinewave signal and use this to detect a foreign object, this is the same as described in para [0183] of Kamijo )
a communicator (e.g., 30, Fig. 8),
wherein the communicator (e.g., 30, Fig. 6) is arranged to receive for receiving a power operating point indication (load state of the receiver[0066], see applicant’s specification page 12 line 13-20, the communicate receives the data from the power receiver through sense the variation in the voltage of transmitter coil, which is 30 of Kamijo operates), from a power receiver (during a power transfer phase (the control circuit may perform a secondary foreign 
wherein the power operating point indication represents a load power for a load of the power receiver (load state detection information [0066], see [0235] The secondary foreign object detection after starting normal power transmission can be performed, or whether data transmitted from the power-receiving-side instrument is “0” or “1” can be detected, based on the reference value in a no-load state. As a result, a change in load can be detected efficiently).
Kamijo does not explicitly teach wherein the adapter circuit is arranged to adapt the foreign object detection operation in response to the power operating point indication wherein the power operating point indication indicates a change in the load power meeting a criterion.
However, Van Wageningen teaches the adapter circuit ( e.g., 213, Fig. 5)is arranged to adapt the foreign object detection operation in response to the power operating point indication([0442] The calibration unit 213 may in response proceed to modify the calculation of the transmit power estimate, the receive power estimate or the detection threshold used in the foreign object detection when the power transmitter receives high power estimate)  wherein the power operating point indication indicates a change in the load power meeting a criterion ( high power estimate [0442], see[0439]-[0442] when the power transfer phase first entered, power transmitter only receives a low load receive power estimate, after the power receiver connect to the load, the power transmitter also receive a high load receive power estimate, this can be treated as the load power meeting a criterion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kamijo, to configure the adapter circuit to adapt the foreign object detection operation in response to the power operating point indication wherein the power operating point indication indicates a change in the load power 
With regard to claim 3, the combination of Kamijo and Van Wageningen all the limitations of claim 1.
Kamijo does not teach the adapter circuit is arranged to initiate a calibration process in response to the power operating point indication indicating the change in the target load power meeting the criterion, wherein the calibration process is arranged to determine a calibration parameter.
  Van Wageningen further teaches the adapter circuit is arranged to initiate a calibration process ([0442] The calibration unit 213 may in response proceed to modify the calculation of the transmit power estimate, the receive power estimate or the detection threshold used in the foreign object detection when the power transmitter receives high power estimate) in response to the power operating point indication indicating the change in the target load power meeting the criterion ([0442] the power transmitter receives a high power estimate, which is a change from the previous  low power estimate with no load as described in [0439]), wherein the calibration process is arranged to determine a calibration parameter ( transmit power estimate, [0456])for the foreign object detection operation in response to a measurement of a property of the drive signal ([0456]. Calibration Method 1—Calibrating the Calculation of Transmit Power Estimate Used for the Foreign Object Detection, and transmit power estimate is also a property of the drive signal, therefore the calibration of transmit power estimate in respond to a property of the driving signal see also [0457]-[0460])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to calibrate the transmitter in response to the power operating point indication indicating the change in the target load power meeting the criterion  wherein the calibration process is arranged to determine a calibration 
With regard to claim 4, the combination of Kamijo and Van Wageningen all the limitations of claim 3, Van Wageningen further teaches the calibration parameter is a parameter of a detection criterion for detecting the foreign object (e.g. calibrate power loss estimate, [0457] or see [0456]. Calibration Method 1—Calibrating the Calculation of Transmit Power Estimate Used for the Foreign Object Detection, [0460] Calibration Method 2—Calibrating the Calculation of Receive Power Estimate Used for the Foreign Object Detection).
With regard to claim 5, the combination of Kamijo and Van Wageningen all the limitations of claim 1.
Kamijo does not teach wherein the adapter circuit is arranged to bias the foreign object detection operation towards no detection of a foreign object for a time interval in response to the power operating point indication indicating the change in the target load power meets the criterion.
However, Van Wageningen teaches  the adapter circuit is arranged to bias the foreign object detection operation towards no detection of a foreign object ( controller decides to ignore the detection outcome, [0255] )for a time interval ( ignore the power loss for a time interval until the next reported power message, [0373]) in response to the power operating point indication indicating the change in the target load power meets the criteria ( load-step/ load dump,[0373]( In case the load-step/dump has taken place, the power transmitter 101 may ignore that the power loss has exceeded the upper threshold until the next reported received power message.[0373] and [0372] teaches If the power loss exceeds the upper threshold, the power transmitter 101 may assume that this is caused by …the appearance of a foreign object near 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to bias the foreign object detection operation towards no detection of a foreign object for a time interval in response to the power operating point indication indicating the change in the target load power meets the criterion, as taught by Van Wageningen, in order to improve its sensitivity to foreign objects while maintaining sufficient threshold to avoid false trigger( see [0361] of Van Wageningen)
With regard to Claim 7, the combination of Kamijo and Van Wageningen all the limitations of claim 1. Kamijo further teaches wherein the power operating point indication is independent of a current power extraction by the power receiver (see claim 1 of Kamijo foreign object detection is based on the load state, not based on power extracted by the receiver, also see [0127] The load state detection circuit 30 (waveform detection circuit) detects the load state of the power-receiving-side instrument (power receiving device or foreign object) also see [0197] load current can be zero while the power receiver still perform the receiving function, therefore the load state is independent of the power extracted by the receiver)
	With regard to claim 8, the combination of Kamijo and Van Wageningen all the limitations of claim 1.
	Kamijo does not teach wherein the power operating point indication is included in a received power level message, wherein the power level message indicates a power extracted from the power transfer signal by the power receiver
However, Van Wageningen teaches  the power operating point indication is included in a received power level message ( received power estimate, [0033], [0060] received power estimate is used for detection the power loss for foreign object detection) wherein the power level message indicates a power extracted from the power transfer signal by the power receiver (the power receiver estimates its received power e.g. by measuring the rectified voltage and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure the power operating point indication to be included in a received power level message, wherein the power level message indicates a power extracted from the power transfer signal by the power receiver, 
as taught by Van Wageningen, in order to use a standard parameter in power loss detection to evaluate the condition of the receiver, make it easy to implement, reduce the integration cost and design effort and satisfy the user’s requirement.
With regard to claim 9, the combination Kamijo and Van Wageningen teaches all the limitations power transmitter of claim 1, Kamijo further teaches the power operating point indication is a binary indication (“0”, “1” transmitted from power receiver [0235]) of whether a change in the target power level meets a criterion (The secondary foreign object detection after starting normal power transmission can be performed, or whether data transmitted from the power-receiving-side instrument is “0” or “1” can be detected, based on the reference value in a no-load state. As a result, a change in load can be detected efficiently[0235])
With regard to Claim 14, Kamijo teaches a method of operation for a power transmitter (101, Fig. 1), wherein the power transmitter is arranged to provide power to a power receiver, (105, Fig. 1) the method comprising:
a transmitter coil ((e.g., L1, Fig. 2)) generating the power transfer signal( L1 transfers power to L2, Fig. 2);
generating a drive signal (e.g., output of 26, Fig. 2) for a transmitter coil (e.g., L1, Fig. 2) such that the transmitter coil generates (e.g., L1, Fig. 2) a power transfer signal;
executing a foreign object detection operation ( part of control circuit that perform foreign object detection, see [0010] the control circuit performing a foreign object detection process based on 
receiving a power operating point indication from the power receiver (105) during a power transfer phase(load state of the receiver[0066], see applicant’s specification page 12 line 13-20, the communicate receives the data from the power receiver through sense the variation in the voltage of transmitter coil, which is 30 of Kamijo operates), the control circuit may perform a secondary foreign object detection process based on the load state detection information from the load state detection circuit after starting the normal power transmission.[0066]),
 wherein the power operating point indication represents a load power for a load of the power receiver (( load state detection information [0066]).
Kamijo does not explicitly teach adapt the foreign object detection operation in response to the power operating point indication wherein the power operating point indication indicates a change in the load power meeting a criterion.
However, Van Wageningen teaches adapt the foreign object detection operation in response to the power operating point indication([0442] The calibration unit 213 may in response proceed to modify the calculation of the transmit power estimate, the receive power estimate or the detection threshold used in the foreign object detection when the power transmitter receives high power estimate)  wherein the power operating point indication 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kamijo, to adapt the foreign object detection operation in response to the power operating point indication wherein the power operating point indication indicates a change in the load power meeting a criterion, as taught by Van Wageningen, in order to maintain the accuracy of the foreign object detection, avoid false detection [0045][0046].
With regard to claim 19, the combination of Kamijo and Van Wageningen all the limitations of claim 14.
Kamijo does not teach calibrating the transmitter in response to the power operating point indication indicating the change in the target load power meeting the criterion wherein the calibration process is arranged to determine a calibration parameter for the foreign object detection operation in response to a measurement of a property of the drive signal
 Van Wageningen  teaches calibrating the transmitter ([0442] The calibration unit 213 may in response proceed to modify the calculation of the transmit power estimate, the receive power estimate or the detection threshold used in the foreign object detection when the power transmitter receives high power estimate) in response to the power operating point indication indicating the change in the target load power meeting the criterion ([0442] the power transmitter receives a high power estimate, which is a change from the previous  low power estimate with no load as described in [0439]), wherein the calibration process is arranged to determine a calibration parameter for the foreign object detection operation in response to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 14, to calibrate the transmitter in response to the power operating point indication indicating the change in the target load power meeting the criterion  wherein the calibration process is arranged to determine a calibration parameter for the foreign object detection operation in response to a measurement of a property of the drive signal , as taught by Van Wageningen, in order to adaptively control the power transmitter based on the load change,  maintain the accuracy of the foreign object detection, avoid false detection [0045][0046].

5. Claims 2, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo ( US 20090127936)  and Van Wageningen (US 20170018977) in further view of Zettel (US20140324239A1)
With regard to claim 2, the combination of Kamijo and Van Wageningen
teaches all the limitation of claim 1, but not the power operating point indication is indicative of a future change in the load power.
	However, Zettel teaches the power operating point indication is indicative of a future change in the load power (see abstract, calculating a predicted variability in a customer load on the medical device over a future time period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the power operating point indication to be indicative of a future change in the load power as taught by Zettle, in order 
With regard to claim 18, the combination of Kamijo and Van Wageningen
teaches all the limitation of claim 14 but not the power operating point indication is indicative of a future change in the load power.
	However, Zettel teaches the power operating point indication is indicative of a future change in the load power ( see abstract, calculating a predicted variability in a customer load on the medical device over a future time period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 14, to configure the power operating point indication to be indicative of a future change in the load power as taught by Zettle, in order to adapt the system to respond to future power demand, improve the operation efficiency ( see [0037] of Zettle and reduce the cost of operation 

6. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamijo ( US 20090127936)  and Van Wageningen (US 20170018977) in further view of KRUPEZEVIC (WO2019037926A1)
With regard to claim 6, the combination of Kamijo and Van Wageningen all the limitations of claim 1.
	Kamijo does not teach the adapter circuit is arranged to adapt the foreign object detection operation to not detect a foreign object for a time interval in response to the power operating point indication indicating the change in the target load power meeting the criterion
However,  KRUPEZEVIC  teaches  wherein the adapter circuit is arranged to adapt the foreign object detection operation to not detect a foreign object  for a time interval ([0060]Depending on whether a value of the energy transfer parameter falls below a, in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to  adapt the foreign object detection operation to not detect a foreign object for a time interval in response to the power operating point indication indicating the change in the target load power meeting the criterion ,  as taught by KRUPEZEVIC, in order to only perform the foreign object detection at suitable time, avoid frequent  Interruptions in the wireless energy transmission due to the time of performing foreign object detection, which leads to an overall shortened energy transmission time [0012] of KRUPEZEVIC,

6. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kamijo (US 20090127936) and Van Wageningen (US 20170018977) in further view of Sever (US 20160006289 A1)
With regard to claim 16, the combination of Kamijo and Van Wageningen teaches all the limitations of claim 14.
 Kamijo further teaches a processor ([0124] microcomputer) but not a computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 14, to  include a computer program stored on a non-transitory medium, wherein the computer program when executed on a processor performs the method ,   as taught by sever, in order to implement an automatic operation of the method through the computer processor and memory, and the system can repeatedly operate the program without adding additional cost, improve the efficiency of the operation.

7. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen1 (WO 2017/121672 A1) in view of Sever (US 20160006289 A1)
With regard to claim 17, Van Wageningen1 teaches all the limitations of claim 15, and further teaches he computer program when executed on a processor ( page 38, 25-30)
Van Wageningen1 does not teach the computer program stored on a non-transitory medium, 
However, Sever teaches a computer program stored on a non-transitory medium, (see[0207] a product including one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one computer processor, enable the at least one computer processor to implement a method)
.

Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Van Wageningen (EP3410568A1) teaches about after detect the foreign object, start re-calibrate the test drive signal
 Lee (US20130062959A1) teaches about adjust the power level after detecting the device.

Park (US20210036555A1) teaches about transmit a data packet when there is a change in the load.
Van Wageningen(US20150263532A1) teaches about the power received 105 requests such a higher power, the power transmitter 101 proceeds to initiate a calibration phase wherein a power loss calibration is performed.
 Dimke (US 20180342907 A1) teaches the object detection controller 380 is configured to initiate a calibration procedure for the FOD system 382 based on system parameters such as time, battery charge state, and impedance measurements. Other periodic or event based triggers may also be used to initiate a calibration procedure. [0065]
 IIjima (US 20130162220 A1) teaches the foreign object detection circuit suspends foreign object detection during a period of time in which the charging current of the battery 52 fluctuates


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836